Title: Thomas Jefferson to David Bailie Warden, 27 February 1815
From: Jefferson, Thomas
To: Warden, David Bailie


          Dear Sir  Monticello Feb. 27. 15.
          My last to you was of Dec. 29. 13. since which I have recieved your’s of May 5. and July 25. with P.S.S. of June 18. & Aug. 1. these gave me the first information of your being under any difficulty with our government, and I lost no time in writing to the President & Secy of State, sending the statement you inclosed. the plain and direct narrative of this paper I did not doubt would impress their minds, as it had done mine; and remove all difficulties. mr Correa was here at the time. I communicated to him what I was doing, and engaged him on his return to Washington, which was to take place in a few days, to cooperate with me verbally. I recieved no answer from the President, nor could I, according to usage or propriety, expect one. his answers, in such cases, being only to be read in his acts. nor have I heard from Mr Correa on the subject, nor indeed in any way learned what has been decided or done. this renders me entirely uncertain whether this letter  will find you at Paris, or whether you may not be on your way to Washington, according to an idea expressed in your P.S. of Aug. 1.the books and brochures from the Abbé Rochon, addressed thro’ mr Short, are not yet recieved, probably not come to his hands, or he would have noticed them to me. according to your request, I send you a copy of my Parliamentary Manual, and am to acknolege the reciept of Toulongeon, whom I have read with great satisfaction and information. he has given me the first luminous ideas view of the course of the French revolution to the death of Robespierre, of which till then my ideas had been entirely chaotic. he has solved to me the riddle of the Jacobins. many of the earlier set of them had been personally known to me, and altho’ I knew them disposed to establish a republic on the ruins of the constitution of 91. yet yet I could never recognize them in the anarchical proceedings which overthrew all government. a history of that club would be curious, & valuable. but what we now want especially is a history of the Directory, and one of Bonaparte. I hope some well informed, candid, plain narrator is engaged in it. no one would do it better than M. Toulongeon.—On the conflagration of the Capitol at Washington, and of the public library, I thought it a duty to offer mine, and to relinquish the barren use and amusement I might have derived from it the few years I have remaining, for the more important purposes it may answer in their hands. Congress has accepted it, and I have now to make up again a collection for my self of such as may amuse my hours of reading. I should have trespassed on your goodness as to the part of the catalogue which must come from Paris, but for the uncertainty of your being there. I believe I shall trouble mr Ticknor with it, who is the bearer of this letter, and who is himself a well informed bibliograph. should he find you at Paris, I recommend him to you as an excellently educated young man, candid, amiable and worthy of every attention you can shew him. he is from Massachusets, proposes to pass two or three years in Europe, and then to take a stand at the bar of his own state; and I have no doubt will afterwards go far in the career of public honors and employments, should he embrace a political life.
          We have recently heard that peace is concluded. it is well; because peace is better than war for every body. but we were just getting forward a set of officers, who having already redeemed the honor we lost under the traitors cowards and fools of the first year, would very soon have planted our banners on the walls of Quebec and Halifax. I pray you to accept the assurance of my great esteem and respect.
          Th: Jefferson
        